Title: To Benjamin Franklin from John Laurens, 9 March 1781
From: Laurens, John
To: Franklin, Benjamin


Dear Sir,
L’orient 9 March 1781.
The interval between my debarkation and the departure of the post allows me only a moment to aprise Your Excellency of my arrival at this place in the frigate Alliance after a passage of twenty six days from Boston.
I should have prosecuted my journey to passy without an instant’s repose, in order to deliver Your Excellency the dispatches of Congress and pursue under your auspices the important objects to which they relate, but the expected arrival of the Marquis de Castries detains me this evening.
I anticipate the happiness of assuring Your Excellency in person of the gratitude and veneration with which, as a Citizen of America, I am inspired by the distinguished part which you have acted in the present Revolution—and of my earnest desire to recommend myself to Your Excellency’s friendship—in the mean time I have the honor to be, with the most profound respect, Your Excellency’s most obedient, very humble Servant
John Laurens
 
Notation: Laurens John 9 March 1781.
